DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner finds that the amended claims and remarks, received on 9/25/2020, in addition to the examiners amendment (see below) are sufficient to overcome the previous rejections of record. 

Remarks/Claims Interpretation
	The examiner interprets the recitation of claim 7 to be defined by an instrument with a housing and the instrument having the pinch valve mechanism of claim 1, and the instrument including a removable processing kit that includes a filter and flexible tube configured for the concentration and/or washing function. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


1. (Currently Amended) A pinch valve mechanism operable to pinch a flexible tube against a reaction surface, the mechanism comprising: 
at least one pivotable arm including on one side a finger to perform said pinching and on an opposing side a cam profile, and 
a linearly moveable actuator in use acting on the or each cam profile to move an associated finger, 
wherein the at least one pivotable arm comprises a first arm and a second arm each operable to pinch a different tube, 
wherein the first arm and the second arm pivot about a same pivot axis, 
wherein the cam profiles of the first and second arms are the same or similar in profile but opposed in orientation such that when a first finger of the first arm provides a pinching action a second finger of the second arm provides no pinching action, and vice versa.
2. (Currently Amended) The mechanism of claim 1, wherein the first and second arms share the linearly moveable actuator.
3. (Canceled)
4. (Previously Presented) The mechanism of claim 3, wherein the opposed cam profiles of the first and second arms have a common mid- position at which both fingers provide a pinching action.
5. (Currently Amended) A pinch valve including the pinch valve mechanism of claim 1, and the reaction surface arranged to oppose a force of said pinching.
6. (Previously Presented) The pinch valve of claim 5, wherein the pinch valve is mounted to a pivotable assembly for movement into, and out of, an operative position.
7. (Currently Amended) A cell harvesting instrument comprising a housing and a processing kit removably mounted therein configured for concentrating and/or washing the cells and comprising a filter and the flexible tube defining a portion of a fluid path therethrough and the pinch valve mechanism of claim 1 
8. (Currently Amended) A pinch valve including  
9. (Currently Amended) A method for at least one of concentrating and washing cells. the method comprising, using  the cell harvesting instrument of claim 7 for conducting 
10. (Previously Presented) The method of claim 9, wherein the cells are human cells.
11. (Canceled) 
12. (Canceled)

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art does not disclose nor render obvious the pinch valve mechanism as claimed in independent claim 1 with particular attention to the limitation: “wherein the first arm and the second arm pivot about a same pivot axis”. 
	The closest prior art of record is to be Grant et al (US 20130317454 A1; hereinafter “Grant”; previously of record) in view of Tuttle (US 4061142 A; hereinafter “Tuttle”) and in further view of evidentiary reference Ueda et al (US 20140100526 A1; hereinafter “Ueda”).	
Grant teaches a pinch valve mechanism (Grant; para. [24-30, 35]; Fig. 1, 2, and 5; occlusion assembly 700) operable to pinch a flexible tube (Grant; para. [25, 27, 30]; Fig. 1-9; tubes 705) against a reaction surface (Grant; para. [27, 39]; Fig. 3; tube guide 704), the mechanism comprising: at least one 
However, the modification of Grant does not specifically teach or suggest the first arm and the second arm pivot about a same pivot axis.
The instant claims define over the prior art because the cited prior art does not teach a pinch valve mechanism wherein the first arm and the second arm pivot about a same pivot axis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.Q.L./Examiner, Art Unit 1798                                                     

/Benjamin R Whatley/Primary Examiner, Art Unit 1798